Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavin (US 2020/0227816)
Re claim 1, Lavin discloses an antenna structure 100 comprising an antenna 108 with a first quantity of radiators (par. 61).  The housing comprises a dome 110 that may be flat parallel to the radiators (Fig. 1-3, par. 63) and a cavity 102 of metallic material (par. 53) designed to shield the radiators from interference (par. 54) therefore provides a better performance.  
The depth 120 of the antenna cavity 104 is less than one-fourth (¼) of the wavelength of the electromagnetic radiation 112 emitted by the antenna radiating element 108 (par. 35-37). As seen in Fig. 3, the gap between the radiators 108 and the dome 110 is less than ¼ of the wavelength.  Thus, a nearest distance between any radiator of the first quantity of radiators and center of projection of the corresponding hole is less than ½ or even ¼ of the wavelength.
Re claim 2: As seen in Lavin first quantity of radiators is parallel to a plane, and as seen in the figures, overlap the openings.
Re claims 3, 15, the metal housing including the top cover/radome 110 comprises etched holes 148 (Lavin, par. 67).
Re claim 5, 17: Lavin discloses the radome can have a curvature or be flat (Lavin, par. 63). Moreover, the radiation can have different directions coming from the radiators (Lavin, Fig. 3, 10-12)
Re claims 6, 18: The quantity of the openings of Lavin is not less than the quantity of radiators, i.e. second quantity is not less than first quantity.
Re claim 7, as seen in Fig. 3-5, the spacing between each hole 148 can allow three holes in between.  Thus, if all the holes are arranged adjacent to each other, the total distance the holes can occupy in width or length dimension is about a little more than the distance between two holes seen in Fig. 5 and max at a first hole and a 3rd hole, which is less than half of the distance between two corners.  The size of the radiator unit 108 is more than half of the width of the cavity 102 (Fig. 3).
Re claim 8-10, 20: Lavin discloses interference, efficiency, and reflection loss are the improvements for the cavity backed antenna (par. 29, 54, 57, 90-92), 
Re claim 11-15, 17-20, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887